Case 9:19-cv-81511-RLR Document 11 Entered on FLSD Docket 12/05/2019 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                                          for the
                                 Southern District of Florida


  LAZARO MONTERO,

         Plaintiff,

         v.                                           Civil Action: 19-cv-81511-ROSENBERG

  AARGON AGENCY, INC., and
  WELLINGTON REGIONAL MEDICAL
  CENTER, LLC,

         Defendants.

  _____________________________________/

                      DEFENDANT’S MOTION TO DISMISS COMPLAINT

         COMES NOW Defendant, WELLINGTON REGIONAL MEDICAL CENTER, LLC

  (hereinafter “WELLINGTON”), by and through undersigned counsel, and hereby moves this

  Honorable Court to dismiss the claims against it pursuant to Fed. R. Civ. P. 12(b)(6) as they have

  failed to state a claim upon which relief can be granted, and in support thereof submits the

  following Memorandum of Law.

                                   MEMORANDUM OF LAW

         I.      INTRODUCTION

         Defendant, WELLINGTON, has been named as a Co-Defendant in a Complaint alleging

  violations of the Fair Debt Collection Practices Act and the Florida Consumer Collections

  Practices Act, Fla. Stat. §559.72(5). No federal claim has been raised against WELLINGTON.

  The only claim against WELLINGTON is a violation of Fla. Stat. §559.72(5).
Case 9:19-cv-81511-RLR Document 11 Entered on FLSD Docket 12/05/2019 Page 2 of 8



         Plaintiff claims that WELLINGTON violated the aforementioned statute by referring

  Plaintiff’s account to a third party collection agency (Co-Defendant AARGON AGENCY, INC.,

  hereinafter “AARGON”) when it “knew or had reason to know” that AARGON did not have a

  legitimate business need for the information or that the information was false. See paragraph 48

  through 50 of Plaintiff’s Complaint. Plaintiff further alleges in the Complaint that

  WELLINGTON knew that it could not collect or receive a fee from the Plaintiff for medical

  services rendered at WELLINGTON on or about May 30, 2018, because Plaintiff had

  communicated to WELLINGTON at the time of service that the injuries he sought treatment for

  were sustained while in the course and scope of his employment, and as such Florida Statute

  440.13(13)(a) prevented a health care provider from collecting or receiving payment from the

  injured employee. For these purported violations, Plaintiff seeks statutory damages under Florida

  Statute 559.77(2) , an injunction prohibiting WELLINGTON from engaging in further collection

  activities directed at Plaintiff that are in violation of the FCCPA, and attorneys’ fees and costs.

         Plaintiff has failed to state a claim upon which relief can be granted against

  WELLINGTON as it has failed to provide any necessary information to maintain his claim

  against WELLINGTON. Specifically, Plaintiff has failed to provide any dates, times, or further

  detail as to the purported communications between WELLINGTON and AARGON, and Plaintiff

  has failed to sufficiently plead an important element necessary to prevail on his claim against

  WELLINGTON, to wit: that any communication of information to AARGON by

  WELLINGTON affected Plaintiff’s reputation.

         The Complaint is deficient in that it fails to sufficiently allege and establish any violation

  of Fla. Stat. §559.72 by WELLINGTON. Plaintiff has failed to comply with Fed. R. Civ. P. 8.
Case 9:19-cv-81511-RLR Document 11 Entered on FLSD Docket 12/05/2019 Page 3 of 8



         II.     LEGAL STANDARD

         The Federal Rules of Civil Procedure and Federal Rules of Bankruptcy Procedure set

  forth minimum pleading requirements. Rule 8 of the Fed. R. Civ. P. requires plaintiffs to provide

  short and plain statements of their claims with simple and direct allegations set out in numbered

  paragraphs and distinct counts. See Fed. R. Civ. P. 8(a), (d) (“Each allegation must be simple,

  concise, and direct.”). If a complaint fails to state a plausible or legally sufficient claim, the

  defendant may file a motion to dismiss under Rule 12 (b)(6). See Popham v. Cobb Cty., Ga., 392

  F. App’x 677, 678 (11th Cir. 2010).

         With respect to the pleading standard in general: “While a complaint attacked by a Rule

  12(b)(6) motion to dismiss does not need detailed factual allegations […], a plaintiff’s obligation

  to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

  and a formulaic recitation of the elements of a cause of action will not do.” Bell Atlantic

  Company v. Twombly, 550 U.S. 544, 555 (2007). The pleading standard “demands more than an

  unadorned, the-defendant-unlawfully-harmed-me accusation. […] A pleading that offers ‘labels

  and conclusions’ or formulaic recitation of the elements of a cause of action will not do.’ […]

  Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

  enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

         In addition, Twombly and Iqbal have articulated a “plausibility standard,” whereby “[a]

  claim has facial plausibility when the plaintiff pleads factual content that allows the court to

  draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

  U.S. at 678. See also Geller v. Von Hagens, No. 8:10-CIV-1688-EAK, 2010 WL 4867540, at *2

  (M.D. Fla. Nov. 23, 2010) (discussing the post-Iqbal pleading standard, and noting that

  “[b]ecause of the necessity to show plausibility, the past practice of construing the complaint in
Case 9:19-cv-81511-RLR Document 11 Entered on FLSD Docket 12/05/2019 Page 4 of 8



  the light most favorable to the pleader and drawing all inferences in his favor has been replaced

  by construing a pleading against the pleader…).

         III.    ARGUMENT

                 A. Plaintiff Has Failed To State A Upon Which Relief Can Be Granted
                    Against WELLINGTON Due To (a) Its Failure To Provide Any Evidence
                    That Plaintiff’s Reputation Has Been Affected and (b) Its Failure To
                    Provide Specific Details Related To WELLINGTON’s Purported Actions
                    Which Constitute A Statutory Violation.

         Plaintiff asserts in Count III of his Complaint that WELLINGTON violated Fla. Stat.

  §559.72(5) when it communicated to AARGON information related to a purported debt owed to

  WELLINGTON for services rendered to Plaintiff on or about May 30, 2018. Fla. Stat.

  §559.72(5) provides as follows:

                 In collecting consumer debts, no person shall:

                 (5) Disclose to a person other that the debtor or her or his family
                 information affecting the debtor’s reputation, whether or not for
                 credit worthiness, with knowledge or reason to know that the other
                 person does not have a legitimate business need for the information
                 or that the information is false.

         In order to state a cause of action for violation of this Florida statue, Plaintiff must show

  the following elements: (1) that there was a disclosure of information to a person other than a

  member of debtor’s family, (2) that such person does not have a legitimate business need for the

  information, and (3) that such information affected the debtor’s reputation. See Heard v. Mathis,

  344 So.2d 651, 655 (Fla. 1977). Furthermore, “[r]eputation is what is reported or understood

  from reports to be the community’s estimate of the person’s character.” Id., citing to Fine v.

  State, 70 So. 379 (Fla. 1915). The statute requires a showing that the debtor’s reputation was

  adversely affected following the publication. Id.
Case 9:19-cv-81511-RLR Document 11 Entered on FLSD Docket 12/05/2019 Page 5 of 8



         Plaintiff’s Complaint fails to sufficiently allege this required element in order to ever

  prevail against WELLINGTON in Count III. Plaintiff’s only allegation even referring to his

  reputation is conclusory and contained within paragraph 50 of the Complaint. Plaintiff states:

                 Despite knowing that it (Defendant-Creditor) did not have any
                 entitlement or authority to collect the Consumer Debt from
                 Plaintiff, Defendant-Creditor, nevertheless, referred the collection
                 of the Consumer Debt to Defendant-DC. In so doing, Defendant-
                 Creditor knowingly disclosed to Defendant-DC information
                 affecting Plaintiff's reputation that Defendant-DC did not have a
                 legitimate business need for and/or information that was false.

         Plaintiff’s Complaint in no way describes if his reputation was affected or how it was

  affected. It is not enough to state that information purportedly communicated to AARGON

  hypothetically would affect Plaintiff’s reputation. See Fed. R. Civ. P. 8(a), (d) and Bell Atlantic

  Company v. Twombly, 550 U.S. 544, 555 (2007). For these reasons alone, Plaintiff’s Complaint

  must be dismissed pursuant to Fed. R. Civ. P. 12(b)(6).

         Furthermore, Plaintiff’s Complaint fails to provide any necessary facts that would allow

  WELLINGTON to respond to the claim made against it. Specifically, Plaintiff has failed to state

  when the medical services were rendered to Plaintiff at WELLINGTON, what specifically was

  communicated regarding Plaintiff’s injuries, to who said information was purportedly

  communicated that would have informed WELLINGTON that the injury occurred in the course

  and scope of his employment, the dates and/or times WELLINGTON communicated with

  AARGON, and the content of the communication between WELLINGTON and AARGON.

  Additionally, Plaintiff has failed to attach any record, documentation, or other evidence

  necessary to establish that he in fact communicated to WELLINGTON that he had suffered a

  work-related injury. The Complaint is deficient of many details needed in order for

  WELLINGTON to ever be able to respond to said pleading.
Case 9:19-cv-81511-RLR Document 11 Entered on FLSD Docket 12/05/2019 Page 6 of 8



         Additionally, one element of the relief sought by Plaintiff includes an injunction

  prohibiting WELLINGTON from “engaging in further collection activities directed at Plaintiff

  that are in violation of the FCCPA”. See paragraph 52 of the Complaint. However, Plaintiff’s

  Complaint does not claim that WELLINGTON attempted to collect any debt from Plaintiff. This

  relief sought is inconsistent with the rest of the Complaint and should be stricken as it is not

  supported by any portion of Plaintiff’s pleading.

         Lastly, due to Plaintiff’s deficiency in detailing important dates related to

  communications between WELLINGTON and AARGON, and between AARGON and Plaintiff,

  WELLINGTON reserves the right to raise lack of subject matter jurisdiction as a defense in the

  event Plaintiff has failed to timely bring his 15 U.S.C. §1692k(d) and 28 U.S.C. §1331 claims

  against AARGON and thus supplemental jurisdiction under 28 U.S.C. §1367 does not exist.

         For these reasons, Plaintiff’s Complaint has failed to state a claim upon which relief can

  be granted against WELLINGTON and must be dismissed.

         IV. CONCLUSION

         As argued above, Plaintiff has failed to s state a claim upon which relief can be granted

  against WELLINGTON for violation of the Florida Consumer Collections Practices Act,

  §§559.72. Additionally, Plaintiff’s Complaint is factually deficient as it fails to include vital

  information such as relevant dates and times of communications between the parties. Having

  failed to comply with basic pleading requirements of Federal Rule of Civil Procedure 8, this

  Complaint must be dismissed

         WHEREFORE, Defendant, WELLINGTON REGIONAL MEDICAL CENTER, LLC,

  respectfully requests an Order Dismissing Plaintiff’s Complaint against it, and any other relief

  deemed appropriate by this Court.
Case 9:19-cv-81511-RLR Document 11 Entered on FLSD Docket 12/05/2019 Page 7 of 8



         Respectfully Submitted,



                                                    JAY COHEN, ESQ.
                                                    Attorney for Defendant Wellington Regional
                                                    100 SE 3rd Avenue, Suite 1100
                                                    Fort Lauderdale, FL 33394
                                                    Telephone: (954) 449-8700
                                                    Facsimile: (954) 763-6093
                                                    pleadings@jaycohenlaw.com

                                                    s/Jay Cohen________________
                                                    Jay Cohen, Esq.
                                                    Florida Bar No. 0292192
                                                    Rudwin Ayala, Esq.
                                                    Florida Bar No. 0084005




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true copy of the foregoing was furnished via Electronic mail

  on December 5, 2019, to: Service List attached.

                                                    Cohen, Blostein & Ayala PA
                                                    Counsel for Defendant Wellington Regional
                                                    100 S.E. 3rd Avenue, Suite 1100
                                                    Fort Lauderdale, FL 33394
                                                    954-449-8700 / Fax: 954-763-6093
                                                    pleadings@jaycohenlaw.com



                                                     By:    s/ Jay Cohen
                                                            JAY COHEN
                                                            Florida Bar No. 0292192
                                                            RUDWIN AYALA
                                                            Florida Bar No. 0084005
Case 9:19-cv-81511-RLR Document 11 Entered on FLSD Docket 12/05/2019 Page 8 of 8




                              SERVICE LIST


                                  Lazaro Montero v. Wellington Regional Medical Center, et al.
                                                       Case No. 19-CV-81151-ROSENBERG



  Jibrael S. Hindi, Esq.
  Thomas J. Patti, Esq.
  THE LAW OFFICES OF JIBRAEL S. HINDI
  110 SE 6th Street, Suite 1744, Fort Lauderdale, FL 33301
  T: 954-907-1136/ F: 855-529-9540
  Eservice: jibrael@jibraellaw.com; tom@jibraellaw.com
  Counsel for Plaintiff


  Paul A. Herman, Esq.
  CONSUMER ADVOCATES LAW GROUP, PLLC
  4801 Linton Blvd., Suite 11A-560, Delray Beach, FL 33445
  T: 561-236-8851/ F: 561-431-2352
  Eservice: paul@consumeradvocatelaw.com
  Counsel for Plaintiff


  Joel Brown, Esq.
  FRIEDMAN & BROWN, LLC
  3323 NW 55th Street, Fort Lauderdale, FL 33309
  T: 954-966-0111
  Eservice: joel.brown@friedmanandbrown.com
  Counsel for Plaintiff
